     Case 3:18-cv-00434-CAB-NLS Document 74 Filed 09/07/21 PageID.472 Page 1 of 2




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 George V. Manahan
   Assistant U.S. Attorney
 3 California Bar No. 239130
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619) 546-7607
   Fax: (619) 546-7751
 6 Email: George.manahan@usdoj.gov
 7 Attorneys for the United States
 8                             UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    STEVE MARQUEZ,                           Case No.: 3:18-cv-00434-CAB-NLS
12                Plaintiff,                   DEFENDANT RODRIGUEZ’S AND
                                               KELLY’S NOTICE OF APPEAL
13          v.
14    UNITED STATES OF AMERICA, et al.
15                Defendants.
16
17
18         Defendants L. Kelly and C. Rodriguez appeal to the United States Court of Appeals
19 for the Ninth Circuit from the Order denying their motion to dismiss the Bivens claims
20 against them based on qualified immunity/lack of a Bivens remedy (ECF # 68) entered on
21 July 6, 2021.
22        DATED:        September 7, 2021       Respectfully submitted,
23
                                                ROBERT S. BREWER, JR.
24
                                                United States Attorney
25
                                                s/ George Manahan
26                                              George V. Manahan
                                                Assistant United States Attorney
27                                              Attorneys for defendants Rodriguez & Kelly
28
     Case 3:18-cv-00434-CAB-NLS Document 74 Filed 09/07/21 PageID.473 Page 2 of 2




 1                              UNITED STATES DISTRICT COURT
 2                         SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    STEVE MARQUEZ,                                Case No.: 3:18-cv-00434-CAB-NLS
 5                 Plaintiff,                       PROOF OF SERVICE
 6          v.
 7    UNITED STATES OF AMERICA, et al.
 8                 Defendants.
 9       IT IS HEREBY CERTIFIED THAT:
10       I, George V. Manahan, am a citizen of the United States and am at least eighteen years
11 of age. My business address is 880 Front Street, Room 6293, San Diego, California 92101-
12 8893.
13       I am not a party to the above-entitled action. I have caused service of the foregoing:
14            DEFENDANT RODRIGUEZ’S AND KELLY’S NOTICE OF APPEAL
15 By U.S. Mail addressed to:
16 Steve
    BI-7401
           Marquez

17 Mule   Creek State Prison
    PO Box 409040
    Ione, CA 95640
18
       I declare under penalty of perjury that the foregoing is true and correct.
19
       Executed on September 7, 2021.
20                                                s/ George Manahan
21                                                Assistant U.S. Attorney George Manahan
                                                  Email: george.manahan@usdoj.gov
22                                                Attorney for United States
23
24
25
26
27
28
                                                1                             3:18-cv-00434-CAB-NLS
